TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 15, 2016



                                     NO. 03-15-00237-CR


                          Christopher Ray Weatherspoon, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.     However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction as follows: to remove the statement “SEE ATTACHED DISCLOSURE OF PLEA

RECOMMENDATIONS” from the line underneath the heading “Terms of Plea Bargain.” The

judgment of conviction, as modified, is affirmed. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.